 1   MCGREGOR W. SCOTT
     United States Attorney
 2   SHELLEY D. WEGER
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00007-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   ZAID BADER JACOB,
15                  Defendant.
16

17          WHEREAS, on September 25, 2018, this Court entered a Preliminary Order of Forfeiture

18 pursuant to the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between

19 plaintiff and defendant Zaid Bader Jacob forfeiting to the United States the following property:
20          a.      Toshiba laptop computer, serial number 3C299001K, containing a 750 GB
                    Hitachi Hard Disk Drive, serial number 120228J2740054FJN0ZE;
21
            b.      Compaq desktop computer, serial number 3CR8140PVR with a 250 GB Hitachi
22                  Hard Disk Drive, serial number GEK230RB70H8A; and
23          c.      Universal Serial Bus camera with storage.
24          AND WHEREAS, beginning on October 2, 2018, for at least 30 consecutive days, the United

25 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture
26 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

27 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

28 validity of their alleged legal interest in the forfeited property;
                                                            1
29                                                                                     Final Order of Forfeiture

30
 1          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

 2 property, and the time for any person or entity to file a claim has expired.

 3          Accordingly, it is hereby ORDERED and ADJUDGED:

 4          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 5 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, to be disposed of

 6 according to law, including all right, title, and interest of Zaid Bader Jacob.

 7          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 8 United States of America.
 9          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

10 property until it is disposed of according to law.

11          SO ORDERED this 18th day of January, 2019.

12

13

14                                                             Troy L. Nunley
15                                                             United States District Judge

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                        Final Order of Forfeiture

30
